MEDOVEX CORP. 1735 Buford Hwy., Suite 215-113 Cumming, Georgia 30041 December 17, 2014 Securities and Exchange Commission Division of Corporate Finance treet, NE Washington, D.C. 20549 Attn: Amanda Ravitz, Esq., Branch ChiefLegal Re: Medovex Corp. Amendment No. 5 to Registration Statement on Form S-1 Filed December 9, 2014 File No. 333-198621 Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Medovex Corp. (the “Company”) respectfully requests that the effective date of the registration statement referred to above be accelerated so that it will become effective at 4:15 p.m., Eastern Standard Time, on December 18, 2014, or as soon thereafter as possible. The Company hereby acknowledges the following: •that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; •the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and •the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. MEDOVEX CORP. By: /s/Jarrett Gorlin Name: Jarrett Gorlin Title:Chief Executive Officer
